On Rehearing.
On further consideration, I adhere to my original views that the question of jurisdiction herein is of the person, and not of the subject-matter, and therefore the defendant, by his general appearance and demurrer on jurisdictional grounds and to the merits, must be regarded as having consented to the trial of the controversy in this forum. In Re Michie (D. C.) 116 Fed. 749, cited by the attorneys for the defendant; there was interposed, first a paper challenging the jurisdiction of the court and denying that the petition contained facts sufficient to constitute a cause of action, and next an answer on the merits. On review of the decision of the referee, the court held that the respondent did not consent to the jurisdiction. But nevertheless the weight of authority, as cited in my main opinion, seems to favor interpreting a general appearance and demurrer such as interposed herein as consenting to the jurisdiction.
The reargument requested is denied.